Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: 
In claim 4, Line 2, “characterized in that: comprising the steps of:”, should read “comprising the steps of:” 
In claim 4, Line 11, “when the absolute value is equal to a preset value, and the data processing” should read “when the absolute value is equal to a preset value, the data processing”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 108827142A – reviewed using EPO Patent Translate) hereinafter Chen, in view of Liao et al.  (CN103872851A- reviewed using EPO Patent Translate) hereinafter Liao.

Regarding claim 1, Chen discloses an angular displacement measuring device (Fig.1 -2), including a linear grating scale (first magnetic scale 2, also identified as magnetic grating ruler Paragraph 9), two opposite ends of the linear grating scale are connected to form a ring (Paragraph 9, Fig. 1, 2), which said ring is tightly wound on a motor shaft (Paragraph 42, circular code disk 1 as drive shaft), a first read head and a second read head (read head 4, read head 5) , for reading a track value on the ring and sending the track value to a data processing unit (Paragraph 39, read head reads code track position information which is sent to coding database to be converted to rotation angle).
Chen does not disclose the angular displacement measuring device, wherein the first read head and the second read head are positioned in two different positions along the circumference of the ring.
Liao discloses an angular displacement measuring device wherein the first read head and the second read head are positioned in two different position along the circumference of the ring. (Fig. 1-2, Paragraph 74, the read heads are spaced 180 degrees apart). 
Liao is an analogous art to Chen as both discuss rotary encoders. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to move the second read head opposite the first read head. Doing so would allow a single magnetic grating scale to be used, while maintaining the advantage of a staggered position such that the two read heads will not be on the joint position of the scale at the same time.
Regarding claim 2, Chen further discloses the linear grating scale is provided with absolute tracks. (Paragraph 44, first magnetic scale 2 is an absolute magnetic scale)
Regarding claim 3, Liao further discloses the first read head and the second read head are positioned oppositely along the circumference of the ring (as argued in claim 1 above).

Claim(s) 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 108981761A- reviewed using EPO Patent Translate), in view of Liao.

Regarding claim 1, Wang discloses an angular displacement measuring device (Fig.1-2), including a linear grating scale (Paragraph 47, magnetic grid ring group 200, created by connecting linear magnetic grid end to end, Paragraph 48 also referenced as magnetic grating ring, magnetic grating ruler), two opposite ends of the linear grating scale are connected to form a ring (Paragraph 17, Fig. 1, 2), which said ring is tightly wound on a motor shaft (Paragraph 11, magnetic grid ring wound about drum 100 Paragraph 38-39), a first read head and a second read head (read head 301, read head 302) , for reading a track value on the ring and sending the track value to a data processing unit (Paragraph 50, magnetic signal of track converted to electrical signal through read heads which is sent to FPGA processing module 500).
Wang does not disclose the angular displacement measuring device, wherein the first read head and the second read head are positioned in two different positions along the circumference of the ring. 
Liao discloses and angular displacement measuring device  the first read head and the second read head are positioned in two different position along the circumference of the ring. (Fig. 1-2, Paragraph 74, the read heads are spaced 180 degrees apart). 
Liao is an analogous art to Wang as both discuss rotary encoders. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to move the second read head opposite the first read head. Doing so would allow a single magnetic grating scale to be used, while maintaining the advantage of a staggered position such that the two read heads will not read on a gap of the code track at the same time. 
Regarding claim 4, the combination of Wang and Liao disclose the method of measuring angular displacement using the angular displacement measuring device according to claim 1, comprising the steps of: selecting a linear grating scale of suitable length (Wang; Paragraph 42, selecting a magnetic grid ring with length equal to circumference of drum), two opposite ends of which linear grating scale are connected to form a ring (Wang; Paragraph 17, connect linear magnetic grid end to end), which ring is tightly wound on a motor shaft (Wang; Paragraph 41, magnetic grid ring tightly attached to outer side of drum); providing a first read head and a second read head in two different positions along a circumference of the ring(Liao; as argued in claim 1 above), the first read head detecting a first track value and the second read head detecting a second track value when the motor shaft rotates( Paragraph 50, first and second reading head 301, 302, read the track signals), and the first read head sending the first track value and the second read head sending the second track value to a data processing unit( Paragraph 50, first and second reading head 301,302, send track signals to FPGA processing module 500).
The combination of Wang and Liao does not specifically disclose the data processing unit calculating an absolute value of a difference between the first track value and the second track value, when the absolute value is equal to a preset value, the data processing unit outputs the first track value or the second track value, and when the absolute value is not equal to the preset value, the data processing unit compares the absolute value of the first track value and the absolute value of the second track value and outputs a larger one.
Wang does disclose a selection circuit to select the current reading head (Paragraph 50). Wang discloses when given starting with the first reading head as the current reading head, the first read head is output to the data processing unit until the first read head reaches the gap and has no transmission of additional increment signals, at which point the accurate second read head value is output and the first read head is updated to be synchronous with the second read head. Then when the second read head reaches the gap the reading is similarly switched to the first head and the second read head is updated, and the process continues. (Paragraph 52) It can be detected that a read head has reached the gap when the first read head and the second read head have different increment values due to the gap (the preset value of the difference between tracks is zero). Similarly, it can be detected which read head is accurate and not on the gap by selecting the read head which has a greater increment count. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to program the selection circuit of the incremental encoder to calculating an absolute value of a difference between the first track value and the second track value, when the absolute value is equal to zero, and the data processing unit outputs the first track value or the second track value, and when the absolute value is not equal to zero, the data processing unit compares the absolute value of the first track value and the absolute value of the second track value and outputs the larger value. Doing so would allow the use of simple mathematics to enable selection of an accurate read head track value. 
Regarding claim 5, the combination of Wang and Liao meets all of the limitations of claim 3. Wang further discloses, the preset value can be determined according to the position of the first read head and the second read head. For any given any position of the first read head and second read head, as in claim 1, the preset difference can be determined to be zero (Paragraph 52, first and second magnetic grid reading head updated to be zero). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857


/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857